NELSON, Circuit Justice.
1. The patent issued to Corliss, dated July 12, 1859, numbered 703, and which is a reissue, in part, of the original patent [No. 6,1G2], dated March 10, 1849, claims as follows: “The method, substantially as described, of regulating the velocity of steam engines, by combining a regulator with a liberating valve gear.” We are of opinion that the claim covers, not only the specific arrangement and combination described in the specification, but any arrangement and combination, for the purposes mentioned, which embody the ideas, principle, and mode of operation of the patentee; and that, within this interpretation of the claim, in connection with the specification, the defendants’ machine complained of, infringes the complainant’s patent. We are also of 'opinion that the arrangement and combination wore new and patentable.
2. The patent issued to Corliss, dated July 12, 1859, numbered 759, and which is also a reissue, in part, of the original patent of March 10, 1849, claims as follows: “The combination of liberating valve gear with valves which are moved parallel to their seats, and continue their closing motion after their ports are closed, and commence their opening motion before their ports open;” Another patent issued to Corliss, dated at the same time, numbered 700, and which was also a reissue, in part, of the patent •of March 10, 1849, claims as follows: “The combination, substantially as described, of an air cushion with the liberating valve gear of steam engines.” We are of opinion that both the above improvements are new and patentable, and that the defendants’ machine infringes the patents.
3. The patent issued to Corliss, July 26, 1S59, numbered 7S0, and which is a reissue of the original patent [No. 8,253] of July 29, 1851, claims as follows: “(1) Combining with the rocking levers or their equivalents, for operating the valves, the shoulders on the spring bars or their equivalents, substantially as described and for the purpose specified. (2) And I also claim, in combination with the shoulders on the spring bars that operate the rocking levers, substantially as described, the employment of the gauge bars or an equivalent therefor, to regulate the periods of closing the valves, whether the said gauge bars be regulated by a governor, or by other means as set forth.”
We are of opinion the above improvement is new and patentable, and that the defendants’ machine infringes the patent.